Exhibit 10.4
FIRST AMENDED AND RESTATED
EXECUTIVE SEVERANCE AGREEMENT
     THIS FIRST AMENDED AND RESTATED EXECUTIVE SEVERANCE AGREEMENT (this
“Agreement”) is entered into as of the 24th day of November, 2008 by and between
Sysco Corporation, a Delaware corporation (the “Company”), and Richard J.
Schnieders (“Executive”).
WITNESSETH
     WHEREAS, the Company and Executive are parties to that certain Executive
Severance Agreement dated as of July 14, 2004, as amended by that certain First
Amendment to the Executive Severance Agreement dated as of September 3, 2004,
(the “Current Agreement”); and
     WHEREAS, the American Jobs Creation Act of 2004 added Section 409A to the
Internal Revenue Code of 1986, as amended (the “Code”), and Section 409A of the
Code (“Section 409A”) imposes certain restrictions on compensation deferred on
and after January 1, 2005; and
     WHEREAS, the Treasury Regulations promulgated under Section 409A which
become effective as of January 1, 2009, require all deferred compensation
arrangements, including certain provisions of the Current Agreement, to be in
documentary compliance with the requirements of Section 409A on or before
December 31, 2008; and
     WHEREAS, the Company and Executive desire to amend and restate the Current
Agreement to comply with Section 409A and to make certain other changes and
clarifications to the Current Agreement; and
     WHEREAS, the Compensation Committee of the Board has authorized the Company
to enter into this Agreement.
     NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, the Company and Executive hereby
agree as follows:
     1. Definitions: As used in this Agreement, the following terms shall have
the respective meanings set forth below:
          (a) “Board” means the Board of Directors of the Company.
          (b) “Cause” as determined by the Board in good faith, means: (1) a
material breach by Executive of the duties and responsibilities of Executive or
any written policies or directives of the Company (other than as a result of
incapacity due to physical or mental illness) which is (i) willful or involves
gross negligence, and (ii) not remedied within fifteen (15) days after receipt
of written notice from the Company which specifically identifies the manner in
which such breach has occurred; (2) Executive

1



--------------------------------------------------------------------------------



 



commits any felony or any misdemeanor involving willful misconduct (other than
minor violations such as traffic violations) that causes damage to the property,
business or reputation of the Company, as determined in good faith by the Board;
(3) Executive engages in a fraudulent or dishonest act, as determined in good
faith by the Board; (4) Executive engages in habitual insobriety or the use of
illegal drugs or substances; or (5) Executive breaches his fiduciary duties to
the Company, as determined in good faith by the Board. The Company must notify
Executive of any event constituting Cause within ninety (90) days following the
Company’s knowledge of its existence or such event shall not constitute Cause
under this Agreement.
          (c) “Date of Termination” means the effective date on which
Executive’s employment by the Company is terminated as specified in a prior
written notice from the Company to Executive or from Executive to the Company,
as the case may be, pursuant to Section 11(b) hereof.
          (d) “Good Reason” means (i) (A) for periods prior to January 1, 2009,
the Company’s demotion of the Executive to a lesser position than the position
in which he is serving prior to such demotion or (B) for periods on or after
January 1, 2009, the Company’s demotion of the Executive to a materially lesser
position than the position in which he is serving prior to such demotion, (ii)
the assignment to Executive of duties materially inconsistent with his position
or material reduction of the Executive’s duties, responsibilities or authority,
in either case without the Executive’s prior written consent; (iii) (A) for
periods prior to January 1, 2009, any reduction in Executive’s base salary
without the Executive’s prior consent unless other executives who are parties to
agreements similar to this one also suffer a comparable reduction in their base
salaries, or (B) for periods on or after January 1, 2009, any material reduction
in Executive’s base salary without the Executive’s prior consent unless other
executives who are parties to agreements similar to this one also suffer a
comparable reduction in their base salaries; or (iv) unless agreed to by
Executive, the relocation of Executive’s principal place of business outside of
the metropolitan area of Houston, Texas, in each case not remedied by the
Company within thirty (30) days after receipt by the Company of written
notification from Executive as provided in Section 11(b) which specifically
identifies the Good Reason. The Executive must notify Company of any event that
constitutes Good Reason within ninety (90) days following Executive’s knowledge
of its existence or such event shall not constitute Good Reason under this
Agreement.
          (e) “Management Incentive Plan” means the Sysco Corporation 2000
Management Incentive Plan, the Sysco Corporation 2005 Management Incentive Plan
or such plan’s successor or replacement plan; as such plans may be amended from
time to time.
          (e) “Permanent Disability” means the failure of the Executive to
perform the Executive’s duties with the Company on a full-time basis as a result
of an incapacity due to mental or physical illness and such incapacity results
in Executive being eligible for and entitled to receive disability payments
under the Disability Income Plan sponsored by the Company.

2



--------------------------------------------------------------------------------



 



          (g) “Short-Term Deferral Period” means the period ending on the later
of (i) the 15th day of the third month following the end of the Executive’s
taxable year in which the Date of Termination occurs; or (ii) the 15th day of
the third month following the end of the Company’s fiscal year in which the Date
of Termination occurs.
          (h) “Specified Employee” means a “specified employee” as defined in
Section 409A(a)(2)(B)(i) of the Code. By way of clarification, “specified
employee” means a “key employee” (as defined in Section 416(i) of the Code,
disregarding Section 416(i)(5) of the Code) of the Company. Executive shall be
treated as a key employee if the Executive meets the requirement of Section
416(i)(1)(A)(i), (ii), or (iii) of the Code at any time during the twelve
(12) month period ending on an “identification date”. If Executive is a key
employee as of an identification date, he shall be treated as a Specified
Employee for the twelve (12) month period beginning on the first day of the
fourth month following such identification date. For purposes of any “Specified
Employee” determination hereunder, the “identification date” shall mean the last
day of the calendar year.
     2. Payments Upon Termination of Employment by Death, Permanent Disability,
for Cause or Executive’s Resignation without Good Reason.
          (a) The Executive’s employment shall terminate automatically upon the
Executive’s death during the period of his employment or resignation without
Good Reason.
          (b) If Executive resigns as an employee without Good Reason prior to
reaching age 60, notwithstanding anything contained in the Sysco Corporation
Supplemental Executive Retirement Plan (the “SERP”) to the contrary, Executive
shall forfeit all benefits under the SERP. For purposes of this Section 2(b),
Executive’s termination of employment by reason of death or Permanent Disability
shall not be deemed a “resignation.”
          (c) If the Company determines in good faith that a Permanent
Disability of the Executive has occurred while Executive is employed, it may
give the Executive written notice in accordance with Section 11(b) of its
intention to terminate the Executive’s employment. In such event, the
Executive’s employment with the Company shall terminate effective on the day
specified in such notice to the Executive.
          (d) In the event the Executive dies, becomes Permanently Disabled
during the period of his employment, resigns without Good Reason or the Company
terminates Executive’s employment for Cause by giving written notice as provided
in Section 11(b), the Company shall have no obligation to make any severance
payments or provide any severance benefits to Executive pursuant to this
Agreement. Executive shall be paid his base salary through the date of death or
the effective date of the resignation without Good Reason or the Date of
Termination and the amounts that would be owed under Section 3(a)(2) hereof.

3



--------------------------------------------------------------------------------



 



     3. Payments Upon Termination of Employment by Company Without Cause.
          (a) If the Company terminates the employment of Executive without
Cause, Executive shall be paid his base salary through the date of Termination.
If Executive executes and provides to the Company and does not revoke a release
substantially in the form attached hereto as Exhibit A, no later than sixty
(60) days following Executive’s Date of Termination (the “Payment Forfeiture
Date”), the Company shall provide to the Executive the payments and benefits
described in paragraphs (1) through (5) below. Notwithstanding any provision in
this Agreement to the contrary, however, none of the payments or benefits
described in paragraphs (1) through (5) below shall be made prior to the
Company’s receipt of such executed release and the lapse of any revocation
period provided for in such release, and if Executive does not provide to the
Company such executed release or revokes such executed release on or before the
Payment Forfeiture Date, Executive shall forfeit any and all rights to such
payments:
               (1) The Company shall pay to Executive (or Executive’s
beneficiary or estate), subject to Section 3(b) hereof, commencing thirty
(30) days following the later of (A) the Date of Termination; and (B) the date
the Company receives the release described above executed by Executive for which
any revocation period in such release has lapsed, as compensation for services
rendered to the Company, a monthly payment for twenty-four (24) months equal to
the sum of:
                    (i) Executive’s monthly base salary (before any elective
deferrals under any Company plans) in effect on the Date of Termination, plus;
                    (ii) An amount equal to one twelfth (1/12) of the average
annual bonus paid to Executive under the Management Incentive Plan (before any
elective deferrals under any Company plans) for the preceding five (5) fiscal
years ended prior to the Date of Termination; and
                    (iii) An amount equal to the monthly cost to Executive for
continued coverage under the Company’s group health benefit insurance plans
under Section 4980B of the Internal Revenue Code of 1986 (COBRA), regardless of
whether Executive elects to be covered by COBRA.
               (2) Within thirty (30) days of the receipt of the signed release
required under Section 3(a) for which any revocation period has lapsed, the
Company shall pay to Executive any unpaid bonuses earned in a fiscal year ended
prior to the Date of Termination, accrued but unused vacation time and any
unreimbursed business expenses owed under the Company’s expense reimbursement
policies.
               (3) Upon the latter to occur of both (i) thirty (30) days after
the receipt of the signed release required under Section 3(a) for which any
revocation period has lapsed and (ii) sixty (60) days following the end of the
fiscal year during which the Date of Termination occurs, the Company shall pay
to Executive a fraction of the bonus

4



--------------------------------------------------------------------------------



 



the Executive would have earned for such fiscal year (excluding any deferred or
matching amounts to which he would have been entitled) under the Management
Incentive Plan had Executive not been terminated, as determined by the Company,
in its sole discretion, the numerator of such fraction being the number of days
in the fiscal year prior to the Date of Termination and the denominator being
365.
               (4) If the Date of Termination occurs before Executive has
reached the age of sixty (60), then for purposes of determining Executive’s
vested percentage under the SERP and for no other reason, notwithstanding
Executive’s actual age, he shall be deemed to be sixty (60) years of age as of
the Date of Termination and entitled to the benefits under the SERP in the
amounts and at the times specified under the terms of the SERP then in effect.
               (5) If the Date of Termination occurs before Executive has
reached the age of sixty (60), Executive shall be entitled to receive 100% of
the unvested benefits (in addition to all vested benefits) under the Sysco
Corporation Executive Deferred Compensation Plan (“EDCP”) and shall be entitled
to receive the payment of such benefits at the time(s) specified under the terms
of the EDCP then in effect pursuant to Executive’s distribution election then in
effect under the EDCP.
          (b) Notwithstanding the provisions of Section 3(a), if at any time
within the two (2) years following the Date of Termination, Executive, without
the prior written consent of the Company, directly or indirectly owns, operates,
manages, controls or participates in the ownership, management, operation or
control of or is employed by, or is paid as a consultant or other independent
contractor to, a business which competes with the Company (or any subsidiary of
the Company) in a trade area served by the Company (or a subsidiary of the
Company) as of the date of this Agreement, and the Executive continues to be so
engaged sixty (60) days after written notice has been given to him to cease such
activity, he shall forfeit all amounts thereafter due the Executive under
Section 3(a) hereof.
          (c) Any amounts paid pursuant to Section 3(a) herein shall be in lieu
of any other amount of severance relating to salary or bonus continuation to be
received by Executive upon termination of employment of Executive under any
severance plan or policy of the Company. For purposes of this Agreement,
benefits under the SERP and EDCP shall not be considered severance, salary or
bonus continuation payments.
          (d) Notwithstanding anything to the contrary contained herein, to the
extent any portion of the bonuses payable to Executive pursuant to
Sections 3(a)(2) or 3(a)(3) herein are subject to bonus deferral elections under
the EDCP such amounts shall continue to be deferred under the EDCP and shall be
paid to Executive at the time or times provided under the EDCP.
          (e) The following rules shall apply with respect to the distribution
of payments and benefits, if any, to be provided to Executive under
Section 3(a)(1) of this Agreement, as applicable:

5



--------------------------------------------------------------------------------



 



               (1) Notwithstanding anything to the contrary contained herein, no
payments shall be made to Executive upon Executive’s termination of employment
from the Company under this Agreement unless such termination of employment is a
“separation from service” under Section 409A. For purposes of this Agreement,
Executive shall have experienced a “separation from service” as a result of a
termination of employment if the level of bona fide services performed by
Executive decreases to a level equal to twenty-five percent (25%) or less of the
average level of services performed by Executive during the immediately
preceding thirty-six (36) month period, taking into account any periods of
performance excluded by Section 409A.
               (2) It is intended that each installment of the payments and
benefits provided under Section 3(a)(1) shall be treated as a separate “payment”
for purposes of Section 409A. Neither the Company nor Executive shall have the
right to accelerate or defer the delivery of any such payments or benefits
except to the extent specifically permitted or required by Section 409A;
               (3) If, as of the date of the “separation from service” of the
Executive from the Company, the Executive is not a Specified Employee, then each
installment of the payments and benefits shall be made on the dates and terms
set forth in Section 3(a)(1), as applicable;
               (4) If, as of the date of the “separation from service” of the
Executive from the Company, Executive is a Specified Employee, then:
                    (i) Each installment of the payments and benefits due to
Executive under Section 3(a)(1), that, in accordance with the dates and terms
set forth herein, will in all circumstances, regardless of when the separation
from service occurs, be paid within the Short Term Deferral Period shall be
treated as a short-term deferral within the meaning of Treasury
Regulation Section 1.409A-1(b)(4) to the maximum extent permissible under
Section 409A; and
                    (ii) Each installment of the payments and benefits under
Section 3(a)(1) that is not paid within the Short Term Deferral Period and that
would, absent this subsection, be paid within the six-month period following the
separation from service of the Executive from the Company shall not be paid
until the date that is six months and one day after such separation from service
(or, if earlier, the Executive’s death), with any such installments that are
required to be delayed being accumulated during such six-month period and paid
in a lump sum on the date that is six months and one day following the
Executive’s separation from service and any subsequent installments being paid
in accordance with the dates and terms set forth herein; provided however, that
the preceding provisions of this subparagraph shall not apply to any installment
of payments and benefits, or any portion thereof, if and to the maximum extent
that such installment is deemed to be paid under a separation pay plan that does
not provide for a deferral of compensation by reason of the application of
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations (relating to separation
pay upon an involuntary separation from service). Any installments that qualify
for the exception under Treasury Regulation Section 1.409A-1(b)(9)(iii) must be
paid no later than the last

6



--------------------------------------------------------------------------------



 



day of the Executive’s second taxable year following the taxable year in which
the separation from service occurs.
     4. Requirement of an Additional Payment in Certain Circumstances.
          (a) In the event all or any portion of a payment or acceleration right
pursuant to this Agreement, or any other agreement, plan, instrument or
obligation to which Executive is a party or of which Executive is a beneficiary
(an “Other Company Obligation”) is treated as an “excess parachute payment” (as
defined in Section 280G(b)(1) of the Code) which is subject to the excise tax
(the “Excise Tax”) imposed by Section 4999 of the Code, the Company shall make
the Additional Payment (defined below) either directly to Executive in cash or,
with respect to Excise Taxes or other taxes subject to withholding, by payment
of such taxes to the appropriate taxing authority on Executive’s behalf,
notwithstanding any contrary provision in this Agreement or any Other Company
Obligation.
          (b) The term “Additional Payment” means a payment in an amount equal
to the sum of (1) the Excise Taxes payable by Executive on any payment or
acceleration right pursuant to this Agreement or any Other Company Obligation
which is treated as an excess parachute payment, plus (2) the additional Excise
Taxes, federal and state income taxes and employment taxes to the extent such
taxes are imposed in respect of the Additional Payment, such that Executive
shall be in the same after-tax position and shall have received the same
benefits that he would have received if the Excise Taxes had not been imposed.
For purposes of calculating the income taxes attributable to the Additional
Payment, the maximum state and federal income tax rates applicable to
Executive’s actual income, net of the maximum reduction in federal income taxes
that could be obtained from deduction of such state taxes, shall be used. An
example of the calculation of an Additional Payment is set forth below. Assume
that the Excise Tax rate is 20%, the highest marginal federal income tax rate is
40%, Executive is subject to federal employment taxes at a rate of 2.9% and
Executive is not subject to state income taxes. Further assume that Executive
has received an excess parachute payment in the amount of $200,000, on which
$40,000 ($200,000 x 20%) in Excise Taxes are payable. The amount of the required
Additional Payment is thus computed to be $107,817, i.e., the Additional Payment
of $107,817, less additional Excise Taxes on the Additional Payment of $21,563
(i.e., 20% x $107,817), income taxes of $43,127 (i.e., 40% x $107,817),
employment taxes of $3,127 (i.e., 2.9% x $107,817) yields $40,000, the amount of
the Excise Taxes payable in respect of the original excess parachute payment.
          (c) Executive agrees to reasonably cooperate with the Company to
minimize the amount of parachute payments or excess parachute payments,
including, without limitation, assisting the Company in establishing that some
or all of the payments received by Executive are not “contingent on a change,”
as described in Section 280G(b)(2)(A)(i) of the Code and the regulations
thereunder, or that some or all of such payments are reasonable compensation for
personal services actually rendered by Executive before the date of such change
or to be rendered by Executive on or after the date of such change if such
arguments are reasonably available. In the event that the Company is able to
establish that the amount of an excess parachute payment is less than

7



--------------------------------------------------------------------------------



 



originally anticipated by Executive, or if Executive becomes entitled to receive
a tax refund with respect to Excise Taxes or Additional Payments, Executive
shall refund to the Company any excess Additional Payment to the extent not
required to pay Excise Taxes, income or employment taxes (including those
incurred in respect of receipt of any Additional Payment). Notwithstanding the
foregoing, except as otherwise required by Section 4(g) hereof, Executive shall
not be required to take any action which his attorney or tax advisor advises him
in writing that exposes him to any penalties imposed by the Code. Executive may
require the Company to deliver to Executive an indemnification agreement in form
and substance reasonably satisfactory to Executive as a condition to taking any
action required by this subsection (c).
          (d) The Company shall make the Additional Payments required to be made
under this Section 4 not less than thirty (30) days before the Excise Tax with
respect to any excess parachute payment to which Section 4(a) is applicable is
due and in no event later than the end of Executive’s taxable year next
following the taxable year in which Executive (or, if applicable, the Company)
remits the related taxes. Any Additional Payment required to be paid by the
Company under this Section 4 which is not paid within thirty (30) days of
receipt by the Company of Executive’s written demand therefor shall thereafter
be deemed delinquent, and the Company shall pay to Executive immediately upon
demand interest at a variable rate equal to the prime rate, as reported in the
Wall Street Journal “Money Rates” from time to time (the “Prime Rate”) from the
date such Additional Payment becomes delinquent to the date of payment of such
delinquent sum with interest.
          (e) In the event that there is any change to the Code which results in
the recodification of Section 280G or Section 4999 of the Code, or in the event
that either such sections of the Code is amended, replaced or supplemented by
other provisions of the Code having a similar effect (“Successor Provisions”),
then this Agreement shall be applied and enforced with respect to such new Code
provisions in a manner consistent with the intent of the parties as expressed
herein, which is to assure that Executive is in the same after-tax position and
has received the same benefits that he would have been in and received if any
taxes imposed by Section 4999 (or any Successor Provisions) had not been imposed
on any payments due him pursuant to this Agreement and any Other Company
Obligation.
          (f) All determinations required to be made under this Section 4
including, without limitation, whether an Additional Payment is required, and
the amount of such Additional Payment and the assumptions to be utilized in
arriving at such determinations, unless otherwise expressly set forth in this
Agreement, shall be made within forty-five (45) days from the date of the Change
of Control by the independent tax consultant(s) selected by the Company and
reasonably acceptable to Executive (“Tax Consultant”). The Tax Consultant must
be a qualified tax attorney or certified public accountant. All fees and
expenses of the Tax Consultant shall be paid in full by the Company.
          (g) The Company and Executive shall report the federal and state tax
consequences of any payment or acceleration right subject to Section 4(a) above
in good

8



--------------------------------------------------------------------------------



 



faith and in a manner reasonably consistent with determinations made by the Tax
Consultant. Executive shall not take a position inconsistent with such
determinations by Tax Consultant in any proceeding related to the determination
of any tax unless otherwise agreed to in writing by the Company. If Executive’s
tax advisor reasonably believes that a position with respect to any payment or
acceleration right subject to Section 4(a) could expose Executive to penalties
under the Code, Executive shall not be required to report such payment or
acceleration right consistent with such position unless the Company causes the
Tax Consultant to provide Executive with a “more likely than not” opinion
reasonably satisfactory to Executive’s tax advisor. Upon receipt of such tax
opinion, Executive shall report the federal and state income tax consequences of
the payment or acceleration right subject to the opinion in a manner consistent
with the opinion, and shall take no position inconsistent with the opinion in
any proceeding related to the determination of any tax unless otherwise agreed
to in writing by the Company.
          (h) The Company shall indemnify and hold harmless the Executive, on an
after-tax basis, from any costs, expenses, penalties, fines, interest or other
liabilities (“Losses”) incurred by Executive with respect to the exercise by the
Company of any of its rights under this Section 4, including, without
limitation, any Losses related to the Company’s decision to contest a claim of
any imputed income, or otherwise with respect to Executive’s liability for any
Excise Tax, or any losses related to any erroneous determination made by the Tax
Consultant pursuant of subsection (f) of this Section 4. The Company shall pay
all fees and expenses incurred under this Section 4, and shall promptly
reimburse Executive for the reasonable expenses incurred by Executive in
connection with any actions taken by the Company or required to be taken by
Executive hereunder. Any payments owing to Executive and not made within thirty
(30) days of delivery to the Company of evidence of Executive’s entitlement
thereto shall be paid to Executive together with interest at the Prime Rate;
provided that all such amounts are paid to Executive not later than the end of
Executive’s taxable year following the taxable year in which the taxes that are
the subject of any such audit or litigation are remitted to the taxing authority
or the end of the taxable year immediately following the taxable year in which
such audit is completed or there is a final and non-appealable settlement or
other resolution of the litigation.
     5. Payments Upon Termination of Employment by Executive for Good Reason.
          (a) The Executive’s employment may be terminated by Executive for Good
Reason by providing written notice as required by Section 11(b) within ninety
(90) days following Executive’s knowledge of the initial existence of the
condition giving rise to Good Reason, setting forth a Date of Termination not
less than thirty (30) days or more than sixty (60) days from receipt of such
notice, provided that the Company has not remedied the event creating the Good
Reason within thirty (30) days of receipt of such notice.
          (b) Termination of employment by the Executive for Good Reason shall
be deemed, for purposes of this Agreement, as a termination of employment by the

9



--------------------------------------------------------------------------------



 



Company without Cause and Executive shall be entitled to the benefits and
subject to the obligations of Section 3 hereof.
          (c) The Executive’s mental or physical incapacity following the
occurrence of an event described in the definition of Good Reason shall not
affect Executive’s ability to terminate employment for Good Reason.
     6. Waiver of “Cut Back” Provisions in SERP and Deferred Comp Plan. This
Agreement has been approved by the Compensation Committee of the Board of
Directors of the Company and is intended to constitute an agreement which is
exempt from the provisions of Section 7.5 of the SERP and Section 6.11 of the
EDCP.
     7. Withholding Taxes. The Company may withhold from all payments due to
Executive (or his beneficiary or estate) hereunder all taxes that, by applicable
federal, state, local or other law, the Company is required to withhold
therefrom.
     8. Term of Agreement. This Agreement shall be effective on December 31,
2008, and shall continue in effect until the employment of the Executive
terminates, provided that the obligations under Section 3 shall survive without
such limitation.
     9. Employment with the Company. Executive agrees that he is an
employee-at-will and that nothing in this Agreement shall create any express or
implied right of continued employment by the Company. Executive’s employment may
be terminated at any time by the Company with or without Cause.
     10. Successors; Binding Agreement.
          (a) This Agreement shall be binding on the Company, its successors and
assigns.
          (b) This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive shall die
while any amounts remain to be payable to Executive hereunder had Executive
continued to live, all such amounts shall be paid in accordance with the terms
of this Agreement to such person or persons appointed in writing by Executive to
receive such amounts or, if no person is so appointed, to Executive’s estate.
     11. Notice.
          (a) For purposes of this Agreement, all notices and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given when delivered or five (5) days after deposit in
the United States mail, certified and return receipt requested, postage prepaid,
addressed as follows:

10



--------------------------------------------------------------------------------



 



          If to the Executive: At the last known address shown in the Company’s
personnel records.

         
 
  If to the Company:   Sysco Corporation
 
      1390 Enclave Parkway
 
      Houston, TX 77077-2099
 
      Attention: General Counsel

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
          (b) A written notice terminating Executive’s employment shall set
forth the Date of Termination and shall (1) indicate the specific termination
provision in this Agreement relied upon, (2) set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated and (3) specify the
termination date (which date shall be not less than fifteen (15) (thirty
(30) days if the Executive is terminating his employment for Good Reason) nor
more than sixty (60) days after the giving of such notice). The failure by the
Company or Executive to set forth in such notice any fact or circumstance which
contributes to a showing of Cause, Good Reason, or Permanent Disability shall
not waive any right of the Company or Executive from asserting such fact or
circumstances in enforcing the Company’s or Executive’s rights hereunder.
     12. Post Termination Employment. Executive shall not be obligated to seek
or accept other employment or take other action to mitigate of the amounts
payable to Executive under any of the provisions of this Agreement and such
amounts shall not be reduced whether or not Executive obtains other employment.
     13. Reimbursement of Legal and Advisory Expenses. The Company will
reimburse Executive for the legal and advisory fees incurred by Executive in
connection with the negotiation and execution of this Agreement.
     14. Resolution of Disputes.
          (a) If a legally cognizable dispute arises out of or relates to this
Agreement or the breach, termination, or validity thereof, and if said dispute
cannot be settled through direct discussions, the parties agree to resolve the
dispute by binding arbitration before the American Arbitration Association
(“AAA”). Arbitration proceedings shall be held in Houston, Texas, or at such
other place as may be selected by the mutual agreement of the parties. The
arbitration shall proceed in accordance with the Employment Dispute Resolution
Rules of the AAA in effect on the date of this Agreement, and judgment upon the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof.
          (b) Disputes subject to binding arbitration pursuant to this section
include all tort and contract claims, as well as claims brought under all
applicable federal, state or local statutes, laws, regulations or ordinances,
including but not limited to, Title VII of the Civil Rights Act of 1964, as
amended, the Family and Medical Leave Act; the Americans with Disabilities Act;
the Rehabilitation Act of 1973, as amended; the Fair

11



--------------------------------------------------------------------------------



 



Labor Standards Act of 1938, as amended; the Age Discrimination in Employment
Act, as amended; the Equal Pay Act; the Civil Rights Act of 1866, as amended;
and the Employee Retirement Income Security Act of 1974. Disputes subject to
binding arbitration pursuant to this section also include claims against the
Company’s parent and subsidiaries, and affiliated and successor companies, and
claims against the Company that include claims against the Company’s agents and
employees, in their capacity as such and otherwise.
          (c) The arbitration award shall be in writing and shall specify the
factual and legal bases for the award. In rendering the award, the arbitrator
shall determine the respective rights and obligations of the parties according
to the laws of the State of Delaware or, if applicable, federal law. The
arbitrator shall have the authority to award any remedy or relief that a federal
or state court within the State of Delaware could order or grant, including
without limitation, specific performance of any obligation created under this
Agreement; an award of punitive, exemplary, statutory, or compensatory damages;
the issuance of an injunction or other provisional relief; or the imposition of
sanctions for abuse or frustration of the arbitration process.
          (d) Each party shall pay for its own fees and expenses of arbitration
including the expense of its own counsel, experts, witnesses and preparation and
presentation of evidence, except that the cost of the arbitrator and any filing
fee exceeding the applicable filing fee in federal court shall be paid by the
Company; provided, however, that all reasonable costs and fees necessarily
incurred by any party are subject to reimbursement from the other party as part
of any award of the arbitrator.
          (e) By initialing below, Executive and the Company acknowledge that
each has read the provisions of this Section 14 and agree to arbitration as
provided herein. (A duly authorized officer of the Company shall provide his or
her initials on behalf of the Company.)

              SYSCO CORPORATION   EXECUTIVE    
 
           
BY:
  /s/ MCN
 
  /s/ RJS
 
   

     15. Cooperation and Non-Disparagement.
          (a) If Executive’s employment is terminated with or without Cause,
Executive agrees to cooperate to the extent and in the manner requested by the
Company at the Company’s expense, in the prosecution or defense of any actual,
threatened or potential claims, litigation or other proceeding involving the
Company including meeting with the Company and its counsel at their request for
interviews. The Company, its management and its counsel shall cooperate fully
with Executive as to the level of interference with Executive’s other business
and personal commitments so as to minimize the level of inconvenience to
Executive. To the extent reasonably possible, Executive’s services shall be
rendered by personal consultation at Executive’s residence or office, wherever
maintained, or by correspondence through the mails, telephone,

12



--------------------------------------------------------------------------------



 



facsimile or electronic mail, including weekends and evenings, as may be most
convenient to Executive. Executive shall not be obligated to (i) occupy any
office of the Company or any of its subsidiaries, or (ii) render any services
whatsoever to the Company or any of its subsidiaries other than those specified
in this Section 15. The Company shall reimburse Executive for all documented
out-of-pocket expenses reasonably incurred by Executive in complying with
Executive’s obligations hereunder, in accordance with the Company’s normal
expense reimbursement policies for senior executives.
          (b) If Executive’s employment is terminated with or without Cause,
Executive and the Company agree that neither shall make any disparaging comments
or accusations detrimental to the reputation, business, or business
relationships of the other except in connection with legal proceedings. In the
event that Executive becomes legally compelled to disclose information that may
be disparaging to the Company, or detrimental to the business or business
relationships of the Company, he shall provide the Company with prompt notice so
that it may seek a protective order or other appropriate remedy and/or waive
compliance with the provisions of this Agreement. In the event that such
protective order remedy is not obtained, or that the party about whom the
disclosure is to be made waives compliance with the provisions of this
Agreement, Executive will furnish only such information that he is advised by
written opinion of counsel (such counsel’s opinion to be obtained at the expense
of the party seeking the protective order) is legally required and will exercise
his best efforts to obtain a protective order or other reliable assurance that
confidential treatment will be accorded any confidential information. This
Section 15 shall not apply to disparaging comments or accusations made in
testimony or pleadings in connection with any claims asserted by Executive in a
court of law. If Executive shall violate this Section 15(b) he shall forfeit all
amounts thereafter due under Sections 3(a) and (b) hereof.
     16. Governing Law. The interpretation, construction and performance of this
Agreement shall be governed by and construed and enforced in accordance with the
internal laws of the state of Delaware without regard to the principle of
conflicts of laws.
     17. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.
     18. Severability. Provided the other provisions of this Agreement do not
frustrate the purpose and intent of the law, in the event that any portion of
this Agreement shall be determined to be invalid or unenforceable to any extent,
the same shall to that extent be deemed severable from this Agreement and the
invalidity or unenforceability thereof shall not affect the validity and
enforceability of the remaining portion of this Agreement.

13



--------------------------------------------------------------------------------



 



     19. Section 409A Compliance.
          (a) This Agreement is intended to comply with, or otherwise be exempt
from Section 409A and any regulations and Treasury guidance promulgated
thereunder.
          (b) The Company and Executive agree that they will execute any and all
amendments to this Agreement as they mutually agree in good faith may be
necessary to ensure compliance with the provisions of Section 409A.
          (c) The Company makes no representation or warranty as to the tax
effect of any of the preceding provisions and the provisions of this Agreement
shall not be construed as a guarantee by the Company of any particular tax
effect to Executive under this Agreement. The Company shall not be liable to
Executive or any other person for any payment made under this Agreement, which
is determined to result in an additional tax, penalty or interest under
Section 409A, nor for reporting in good faith any payment made under this
Agreement as an amount includible in gross income under Section 409A.
     20. Miscellaneous. No provision of this Agreement may be modified or waived
unless such modification or waiver is agreed to in writing and signed by
Executive and by a duly authorized officer of the Company. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. Failure by Executive
or the Company to insist upon strict compliance with any provision of this
Agreement or to assert any right Executive or the Company may have hereunder
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement. Except as otherwise specifically provided
herein, the rights of, and benefits payable to, Executive, Executive’s estate or
Executive’s beneficiaries pursuant to this Agreement are in addition to any
rights of, or benefits payable to, Executive, Executive’s estate or Executive’s
beneficiaries under any other employee benefit plan or compensation program of
the Company, except as herein specifically provided.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
a duly authorized officer of the Company and Executive has executed this
Agreement as of the day and year first above written.

              SYSCO CORPORATION   EXECUTIVE    
 
           
By:
  /s/ Michael C. Nichols
 
  /s/ Richard J. Schnieders
 
   
 
  Michael C. Nichols        
 
  Sr. Vice President & General Counsel        

14



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF
MUTUAL RELEASE
     THIS MUTUAL RELEASE (the “Agreement”) is entered into by and between SYSCO
Corporation, a Delaware corporation (the “Company”) and                     , a
resident of the state of                      (“Executive”), as of the Effective
Date of the Agreement, as defined below.
WITNESSETH
     Executive and Company are parties to that certain First Amended and
Restated Executive Severance Agreement dated
                                         (“Severance Agreement”).
     Executive and Company are terminating their employment relationship,
subject to the terms hereof; and
     NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained herein and other good and valuable consideration, the receipt,
adequacy and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:
     1. Termination of Employment. The parties hereto hereby acknowledge and
agree that Executive’s employment with Company will automatically terminate as
of the close of business on                                         .
     2. Specific Consideration. In exchange for the releases provided hereunder
and other good and valuable consideration, and upon the execution of this
Agreement, Executive shall be paid the amounts and receive the benefits as
provided under the Severance Agreement. Executive agrees that no further amount
is or shall be due or claimed to be due from Company and/or from any other
person or entity released in paragraph 4 below except for any payments and
benefits due under the Severance Agreement and under any other written Company
benefit plans, such as the Sysco Corporation Supplemental Executive Retirement
Plan, the Sysco Corporation Executive Deferred Compensation Plan, any 401(k)
plan, any pension plan and any similar plan, to the extent Executive is entitled
to benefits under the respective terms thereof.
     3. Acknowledgment. Executive acknowledges that he has thoroughly discussed
all aspects of this Agreement with his attorney, that he has carefully read and
fully understands all of the provisions of this Agreement, and that he is
voluntarily entering into this Agreement. Executive hereby waives the
requirement under the Older Worker’s Benefits Protection Act that Executive has
twenty-one (21) days to review and consider this Agreement before executing it.
Executive acknowledges and understands that he shall have seven (7) days after
signing this Agreement during which he may revoke this Agreement by providing
written notice to Company within seven (7) days following its execution. Any
notice of revocation of this Agreement shall not be effective unless given in
writing and received by Company within the seven-day revocation period via
personal delivery, overnight courier, or certified U.S. mail, return receipt
requested, to SYSCO Corporation, 1390 Enclave Parkway, Houston, TX 77077-2099,
Attention: General Counsel. THIS AGREEMENT SHALL NOT BECOME EFFECTIVE AND

15



--------------------------------------------------------------------------------



 



ENFORCEABLE UNTIL SUCH SEVEN (7) DAY PERIOD HAS EXPIRED. IF EMPLOYEE REVOKES
THIS AGREEMENT WITHIN SUCH SEVEN (7) DAY PERIOD, EMPLOYEE WILL NOT BE ENTITLED
TO RECEIVE ANY OF THE RIGHTS AND BENEFITS DESCRIBED HEREIN OR UNDER THE
SEVERANCE AGREEMENT.
     4. Release of Claims by Executive. In consideration of the covenants from
Company to Executive set forth herein and in the Severance Agreement, the
receipt and sufficiency of which is hereby acknowledged, Executive, on his
behalf and on behalf of his heirs, devisees, legatees, executors,
administrators, personal and legal representatives, assigns and successors in
interest (collectively, the “Derivative Claimants” and each a “Derivative
Claimant”), hereby IRREVOCABLY, UNCONDITIONALLY AND GENERALLY RELEASES, ACQUITS,
AND FOREVER DISCHARGES, to the fullest extent permitted by law, Company and each
of Company’s directors, officers, employees, representatives, stockholders,
predecessors, successors, assigns, agents, attorneys, divisions, subsidiaries
and affiliates (and agents, directors, officers, employees, representatives and
attorneys of such stockholders, predecessors, successors, assigns, divisions,
subsidiaries and affiliates), and all persons acting by, through, under or in
concert with any of them (collectively, the “Releasees” and each a “Releasee”),
or any of them, from any and all charges, complaints, claims, damages, actions,
causes of action, suits, rights, demands, grievances, costs, losses, debts, and
expenses (including attorneys’ fees and costs incurred), of any nature
whatsoever, known or unknown, that Executive now has, owns, or holds, or claims
to have, own, or hold, or which Executive at any time heretofore had, owned, or
held, or claimed to have, own, or hold from the beginning of time to the date
that Executive signs this Agreement, including, but not limited to, those claims
arising out of or relating to (i) any agreement, commitment, contract, mortgage,
deed of trust, bond, indenture, lease, license, note, franchise, certificate,
option, warrant, right or other instrument, document, obligation or arrangement,
whether written or oral, or any other relationship, involving Executive and/or
any Releasee, (ii) breach of any express or implied contract, breach of implied
covenant of good faith and fair dealing, misrepresentation, interference with
contractual or business relations, personal injury, slander, libel, assault,
battery, negligence, negligent or intentional infliction of emotional distress
or mental suffering, false imprisonment, wrongful termination, wrongful
demotion, wrongful failure to promote, wrongful deprivation of a career
opportunity, discrimination (including disparate treatment and disparate
impact), hostile work environment, sexual harassment, retaliation, any request
to submit to a drug or polygraph test, and/or whistleblowing, whether said
claim(s) are brought pursuant to the Age Discrimination in Employment Act, Title
VII of the Civil Rights Act of 1964, as amended, the Equal Pay Act, 42 U.S.C.
Sections 1981, 1983, or 1985, the Vocational Rehabilitation Act of 1977, the
Americans with Disabilities Act, the Family and Medical Leave Act or the Fair
Credit Reporting Act or any other constitutional, federal, regulatory, state or
local law, or under the common law or in equity, and (iii) any other matter
(each of which is referred to herein as a “Claim”); provided, however, that
nothing contained herein shall operate to release any obligations of Company,
its successors or assigns (x) arising under any claims under the Severance
Agreement or under any other written Company benefit plans, such as the Sysco
Corporation Supplemental Executive Retirement Plan, the Sysco Corporation
Executive Deferred Compensation Plan, any 401(k) plan, any pension plan and any
similar plan, to the extent Executive is entitled to benefits under the
respective terms thereof or (y) to defend and indemnify Executive to the maximum
extent that directors and officers of corporations are

16



--------------------------------------------------------------------------------



 



permitted to be indemnified under Delaware law for all costs of litigation and
any judgment or settlement amount paid.
     5. Release of Unknown Claims by Executive. Executive recognizes that he may
have some claim, demand, or cause of action against the Releasees relating to
any Claim of which he is totally unaware and unsuspecting and which is given up
by the execution of this Agreement. It is Executive’s intention in executing
this Agreement with the advice of legal counsel that this Agreement will deprive
him of any such Claim and prevent Executive or any Derivative Claimant from
asserting the same. The provisions of any local, state, federal, or foreign law,
statute, or judicial decision providing in substance that this Agreement shall
not extend to such unknown or unsuspecting claims, demands, or damages, are
hereby expressly waived.
     6. Release of Executive by Company. In consideration of the covenants from
Executive to Company set forth herein and in the Severance Agreement, the
receipt and sufficiency of which is hereby acknowledged, the Company, its
assigns and successors in interest, hereby IRREVOCABLY, UNCONDITIONALLY AND
GENERALLY RELEASES, ACQUITS, AND FOREVER DISCHARGES, to the fullest extent
permitted by law, Executive, his heirs, devisees, legatees, executors,
administrations, personal and legal representatives, or any of them, from any
and all charges, complaints, claims, damages, actions, causes of action, suits,
rights, demands, grievances, costs, losses, debts, and expenses (including
attorneys’ fees and costs incurred), of any nature whatsoever (a “Claim”),
arising prior to the date hereof out of events, occurrences or omissions
actually known to the Company on the date hereof. The burden of proving the
actual knowledge of the Company of such events, occurrences or omissions giving
rise to a Claim against Executive shall be the Executive’s burden, and shall
only be established by the actual, conscious knowledge of an officer of the
Company who is an Executive Vice President of the Company or higher.
     7. No Assignment. Executive represents and warrants that he has not
assigned or transferred, or purported to assign or transfer, to any person,
entity, or individual whatsoever, any of the Claims released herein. Executive
agrees to indemnify and hold harmless the Releasees against any Claim based on,
arising out of, or due to any such assignment or transfer.
     8. Indemnification. In furtherance of the foregoing, Executive agrees on
behalf of himself and the Derivative Claimants not to sue or prosecute any
matter against any Releasee with respect to any Claim and agrees to hold each
Releasee harmless with respect to any such suit or prosecution in contravention
of this Section 8. The Company agrees on behalf of itself and its successors and
assigns not to sue or prosecute any matter against Executive with respect to any
Claim and agrees to hold Executive harmless with respect to any such suit or
prosecution in contravention of this Section 8. Executive understands that if
this Agreement were not signed, he would have the right voluntarily to assist
other individuals or entities in bringing Claims against the Releasees.
Executive hereby waives that right and hereby agrees that he will not
voluntarily provide any such assistance. To the extent that applicable law
prohibits Executive from waiving his right to bring and/or participate in the
investigation of a Claim, Executive nevertheless waives his right to seek or
accept any damages or relief in any such proceeding.

17



--------------------------------------------------------------------------------



 



     9. Representation Regarding Knowledge of Trade Secrets and/or Inventions.
Executive hereby acknowledges and confirms that he has no right, claim or
interest to any property, invention, trade secret, information or other asset
used in the business of Company and that all such property, inventions, trade
secrets, information and other assets used in the business of Company are owned
by Company or its affiliates or licensed to Company or its affiliates by third
parties not affiliated with Executive.
     10. Return of Company Property and Proprietary Information. (a) Executive
further promises, represents and warrants that Executive has returned or will
return to                      [identify designee] by no later than upon the
execution of this Agreement by Executive: (a) all property of Company,
including, but not limited to, any and all files, records, credit cards, keys,
identification cards/badges, computer access codes, computer programs,
instruction manuals, equipment (including computers) and business plans; (b) any
other property which Executive prepared or helped to prepare in connection with
Executive’s employment with Company; and (c) all documents, including logs or
diaries, all tangible materials, including audio and video tapes, all intangible
materials (including computer files), and any and all copies or duplicates of
any such tangible or intangible materials, including any duplicates, copies, or
transcriptions made of audio or video tapes, whether in handwriting or
typewritten, that are in the possession, custody or control of Executive or his
attorneys, agents, family members, or other representatives, which are alleged
to support in any way any of the claims Executive has released under this
Agreement.
     (b) The foregoing representation shall include all Proprietary Information
of Company and Company. With respect to Proprietary Information, Executive
warrants, represents, and covenants to return such Proprietary Information on or
before the close of business on                                         . As
used herein, “Proprietary Information” means information in written form or
electronic media, including but not limited to technical and non-technical data,
lists, training manuals, training systems, computer based training modules,
formulas, patterns, compilations, programs, devices, methods, techniques,
drawings, processes and plans regarding Company or its affiliates, clients,
prospective clients, methods of operation, billing rates, billing procedures,
suppliers, business methods, finances, management, or any other business
information relating to Company or its affiliates (whether constituting a trade
secret or proprietary or otherwise) which has value to Company or its affiliates
and is treated by Company or its affiliates as being confidential; provided;
however, that Proprietary Information shall not include any information that has
been voluntarily disclosed to the public by Company or its affiliates (except
where such public disclosure has been made without authorization) or that has
been independently developed and disclosed by others, or that otherwise enters
the public domain through lawful means. Proprietary Information does include
information which has been disclosed to Company or its affiliates by a third
party and which Company or its affiliates are obligated to treat as
confidential. Proprietary Information may or may not be marked by Company or its
affiliates as “proprietary” or “secret” or with other words or markings of
similar meaning, and the failure of Company to make such notations upon the
physical embodiments of any Proprietary Information shall not affect the status
of such information as Proprietary Information.

18



--------------------------------------------------------------------------------



 



     11. COBRA. Company will provide Executive with a separate notification
about his rights under COBRA to elect to continue group health insurance
benefits for a specified time as provided under Section 4980B of the Internal
Revenue Code of 1986, as amended (“COBRA”).
     12. General Provisions.
     (a) This Agreement and the covenants, representations, warranties and
releases contained herein shall inure to the benefit of and be binding upon
Executive and Company and each of their respective successors, heirs, assigns,
agents, affiliates, parents, subsidiaries and representatives.
     (b) Each party acknowledges that no one has made any representation
whatsoever not contained herein concerning the subject matter hereof to induce
the execution of this Agreement. Executive acknowledges that the consideration
for signing this Agreement is a benefit to which Executive would not have been
entitled had Executive not signed this Agreement.
     (c) Except in the event that Company publicly files this Agreement or
otherwise publicly discloses its terms and conditions, Executive agrees that the
terms and conditions of this Agreement, including the consideration hereunder
shall not be disclosed to anyone and shall remain confidential and not
disseminated to any person or entity not a party to this Agreement except to
family members, legal counsel, an accountant for purposes of securing tax
advice; the Internal Revenue Service, or the state taxing agencies.
     (d) The “Effective Date” of this Agreement shall be the eighth (8th) day
after the execution of the Agreement by Executive.
     (e) This Agreement does not constitute an admission of any liability.
     (f) The parties hereto and each of them agrees and acknowledges that if any
portion of this Agreement is declared invalid or unenforceable by a final
judgment of any court of competent jurisdiction, such determination shall not
affect the balance of this Agreement, which shall remain in full force and
effect. Any such invalid portion shall be deemed severable.
     (g) Neither this Agreement nor any provision hereof may be modified or
waived in any way except by an agreement in writing signed by each of the
parties hereto consenting to such modification or waiver.
     (h) Except for the Severance Agreement, the other agreements specified
herein and other than as expressly provided herein, the parties hereto
acknowledge and agree that this Agreement supercedes all prior agreements or
other arrangements by and between Company and Executive with respect to
compensation and benefits payable by Company to Executive, including all of
Company’s payment obligations for compensation set forth in any employment
agreement between the parties, and that such prior agreements or arrangements
with respect to compensation and benefits payable by Company to Executive shall
upon the execution and delivery hereof by the parties hereto be null and void
and of no force and effect whatsoever.
This Agreement shall in all respects be interpreted, enforced and governed under
the internal laws (and not the conflicts of laws and rules) of Delaware.

19



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
the Effective Date.
EXECUTIVE ATTESTS THAT HE UNDERSTANDS THAT THIS AGREEMENT INCLUDES A RELEASE OF
ALL KNOWN AND UNKNOWN CLAIMS.
NOTICE — THIS AGREEMENT CONTAINS A WAIVER OF RIGHTS UNDER THE AGE DISCRIMINATION
IN EMPLOYMENT ACT. EXECUTIVE IS ADVISED TO CONSULT WITH AN ATTORNEY BEFORE
SIGNING THIS AGREEMENT
EXECUTED THIS                      DAY OF
                                        , 200__.
EXECUTIVE:                                                                   
                               
Print Name:                                         
Sworn to and subscribed before me this                      day of
                                        , 200__.
                                                            
Notary Public
EXECUTED THIS                      DAY OF                     , 200__.
Company: SYSCO Corporation
By:                                         
Its:                                         

20